Citation Nr: 0324173	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  01-02 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus (HIV) infection.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1985 to 
January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was previously before the Board and was 
remanded in October 2001.  


FINDING OF FACT

HIV was not manifested during the veteran's active duty 
service or for more than two years thereafter, nor is HIV 
otherwise related to the veteran's active duty service.


CONCLUSION OF LAW

HIV was not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a March 2001 letter and an April 2003 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service and 
service medical records, private medical records from Osborn 
Laboratories, Nicholaos C. Bellos, M.D, and Susan M. Diamond, 
M.D., and a VA examination report dated February 2003.  As 
the record shows that the veteran has been afforded a VA 
examination in connection with his claim, the requirements of 
38 C.F.R. § 3.159(c)(4) (2002) have been met.  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's essential argument is that his HIV disease is 
related to service.  In his written statements, specifically 
his notice of disagreement, the veteran contends that he 
acquired HIV as a result of a needle stick incident while on 
active duty service.  The veteran stated that after the 
needle stick, he began experiencing severe abdominal pain 
that lasted up to the time he became HIV positive.  The 
veteran stated that he never had any other illnesses 
requiring blood or been in direct patient care environment 
prior to joining the air force.  In a May 2003 letter, the 
veteran's representative further argues that the veteran 
suffered numerous needle sticks during service in connection 
with his healthcare related duties.

Service medical records do support the veteran's contention 
that there was a needle stick incident while he was on active 
duty.  A clinical note dated in May 1986 documents a 
complaint of right arm pain.  The record includes a notation 
that the veteran reported sticking himself with a needle on a 
ward two days before.  However, service medical records are 
negative for any treatment or diagnosis of HIV in active duty 
service.  In fact, private medical records show that the 
veteran was first diagnosed with HIV in October 1989, or over 
two years following active duty service.  

Additionally, the examiner from a February 2003 VA 
examination indicated in the report that the veteran had a 
negative HIV test one month after the May 1986 needle stick 
incident.  Following a review of the medical records and 
examination of the veteran, the examiner concluded that while 
the veteran does have HIV, it is unlikely that his HIV is 
related to the needle puncture in May 1986.  The examiner 
indicated that this opinion was based on the fact that the 
HIV status of the donor patient is unknown and the ELISA test 
(HTLV-III) one month later was negative.  The examiner stated 
that in the majority of cases, patients acquire a positive 
ELISA test within three weeks following exposure.  

The Board finds the February 2003 VA examiner's opinion 
compelling evidence that the veteran's HIV is not related to 
service.  The examiner's opinion is supported by the evidence 
from the service medical records that the veteran was never 
treated for or diagnosed with HIV during active duty service.  
It is further supported by the fact that the veteran's ELISA 
test  (HTLV-III) was negative following the only documented 
needle stick incident of record in service.  As the veteran 
was a medical service specialist, his opinion as to causation 
deserves some weight as do his observations for symptoms and 
limitations regarding his HIV.  However, the Board finds that 
the February 2003 VA examiner's medical conclusions deserve 
considerably more weight.  The examination was conducted by a 
medical doctor who has had more medical training than the 
veteran.  This examination and review of the evidence was 
conducted for the specific purpose of determining causation.  
The examiner's opinion is supported by a persuasive rationale 
with reference to specific items of medical evidence.  There 
is no other medical opinion finding that the veteran's HIV is 
related to service.  

Based upon the above information, the Board is compelled to 
find that the preponderance of the evidence is against a 
finding that veteran's HIV is related to his period of active 
duty service.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination pursuant to 38 U.S.C.A. 
§ 5107(b).       

In closing, the Board finds the February 2003 VA medical 
opinion to be adequate and supported by the overall record.  
While the veteran's representative argues that the opinion 
was limited to only one needle stick incident during service, 
there is only one documented incident during service.  No 
useful purpose would be served by further delaying appellate 
review to ask the examiner to offer an opinion as to the 
other claimed, but undocumented needle stick incidents since 
such an opinion based on the record as it stands would be 
speculative.  


ORDER

The appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

